Citation Nr: 1628342	
Decision Date: 07/15/16    Archive Date: 07/28/16

DOCKET NO.  14-07 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for an acquired psychiatric disorder.

2. Entitlement to service connection for an acquired psychiatric disorder, to include agoraphobia with panic disorder and a depressive disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from October 1988 to October 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which, in pertinent part, denied entitlement to service connection for PTSD.  Regardless of any RO determination on the applications to reopen, however, the Board has a jurisdictional responsibility to consider whether it was proper for these claims to be reopened. See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

After reviewing the contentions and evidence of record, the Board finds that the issue on appeal is more accurately stated as listed on the title page of this decision.  In Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the scope of a mental health disability claim includes any mental disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  In consideration of Clemons and the other diagnoses of record, the Board has re-characterized the claim as reflected on the title page.

The Veteran testified at a February 2016 Board videoconference hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is associated with the claims file.





FINDINGS OF FACT

1. In a July 2011 rating decision, the RO denied the Veteran's claim for entitlement to service connection for a mental disorder, claimed as PTSD.  The Veteran was notified in August 2011 and neither appealed this decision nor submitted new and material evidence within the one year appeal period.

2. Evidence received since the July 2011 rating decision relates to the basis for the prior denial and raises a reasonable possibility of substantiating the claims.

3. The Veteran experienced symptoms of an acquired psychiatric disorder during active service.

4. The Veteran's currently diagnosed panic disorder with agoraphobia and depressive disorder are etiologically related to service.


CONCLUSIONS OF LAW

1. The July 2011 decision that denied the claim for entitlement to service connection for a mental disorder, is final. 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.156(b), 20.1103 (2015).

2. Evidence received since the July 2011 decision is new and material and the claim for entitlement to service connection for a mental disorder is reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3. The criteria for service connection for an acquired psychiatric disorder, to include panic disorder with agoraphobia and depressive disorder, have been met.  
38 U.S.C.A. § 1110, 5103A, 5107(b) (West 2014); 38 C.F.R. § 3.102, 3.159, 3.303, 3.304 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015). Given the favorable outcome of this decision, no prejudice to the Veteran could result from this decision. See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Reopening Based on New and Material Evidence

Service connection for a mental disorder, claimed as PTSD, was denied by a July 2011 RO decision.  Notice was provided and the decision was not appealed. The decision thus became final.  See 38 U.S.C.A. § 7103, 7104 (West 2014); 38 C.F.R. §§ 20.1100 (2015).  The same factual basis is not generally thereafter considered.

An exception to this rule is 38 U.S.C.A. § 5108 (West 2014), which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  The implementing regulation also provides that new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b) (2015).  If such new and material evidence had been submitted and had not been acted upon, a claim could still be pending until a decision had been made on that evidence.  See 38 C.F.R. § 3.160(c) (2015) ("pending claim" is "[a]n application, formal or informal, which has not been finally adjudicated"); see also Ingram v. Nicholson, 21 Vet. App. 232, 240 (2007) ("[A] claim remains pending-even for years-if the Secretary fails to act on a claim before him").  To comply with the directive of 38 C.F.R. § 3.156(b) (2015) that new and material evidence be treated as having been filed in connection with the pending claim, VA must evaluate submissions received during the relevant period and determine whether they contain new evidence relevant to a pending claim, regardless of whether the relevant submission might otherwise support a new claim. Bond v. Shinseki, 659 F.3d 1362, 1369 (Fed. Cir. 2011).

Under applicable regulations, new evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2015).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).

In deciding whether new and material evidence has been submitted, the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

In order to determine whether new and material evidence has been received, the Board must analyze the law applicable to the underlying service connection claim. Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015). Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2015).

Reopening the Claim for a Low Back Disability - Analysis

As noted, in July 2011, the RO denied the Veteran's claim for entitlement to service connection for a mental disorder, claimed as PTSD.  The Veteran was notified of this denial in an August 2011 letter, but did not appeal the decision.  Therefore, this denial was final.  See 38 U.S.C.A. § 7103, 7104 (West 2014); 38 C.F.R. §§ 3.156, 20.1100 (2015).

The RO's denial in July 2011 of service connection for a mental disorder, claimed as PTSD, was based on a determination that the Veteran did not have a current diagnosis of PTSD.  The evidence before the RO included Veteran's service treatment records, VA treatment records, and July 2011 VA examination report.

The evidence received since the July 2011 RO decision includes updated VA treatment records; lay statements from the Veteran, the Veteran's wife, and his church; letters from the Veteran's treating psychiatrist; and testimony from the February 2015 Board videoconference hearing.  This evidence contains current diagnoses of panic disorder with agoraphobia and depressive disorder.  The Board notes that the claim has been re-characterized to encompass the Veteran's acquired psychiatric diagnoses.  As this evidence relates to the basis of the prior denial, it is new and material, and reopening of the claim for service connection for an acquired psychiatric disorder is warranted.

Service Connection - Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2015).

The Board notes that effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the DSM-IV and replace them with references to the recently updated DSM-5.  See 79 Fed. Reg. 149, 45094 (August 4, 2014).  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014.  VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014, even if such claims are subsequently remanded to the AOJ. See 80 Fed. Reg. 53, 14308 (March 19, 2015). The RO certified the Veteran's appeal to the Board in October 2014 and as such, this claim is governed by DSM 5.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses. See Layno, 6 Vet. App. 465, 469.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence may establish a diagnosis of a simple medical disability, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d 1372, 1377. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. 
§ 3.102 (2015).

Service Connection for an Acquired Psychiatric Disorder - Analysis
	
The Veteran contends that he developed panic disorder with agoraphobia and depressive disorder as a result of his experiences during active service.  Specifically, he alleges that his panic disorder symptoms began during service and have persisted since service.  

After a review of all the evidence, lay and medical, the Board finds that the Veteran has current diagnoses of depressive disorder and panic disorder with agoraphobia.  Evidence in support of this finding is found in the VA treatment record dated November 2013, which documents diagnoses of depressive disorder and panic disorder with agoraphobia.  These diagnoses are further reflected in medical treatment records from March 2001 to September 2014. The probative evidence on file does not substantiate a diagnosis of PTSD which is related to service.  Although a March 2014 statement from the Veteran's private physician notes PTSD, this statement lacks a rationale and is largely equivocal. 

In March 1991, the Veteran's service treatment records indicate that he was evaluated for symptoms of chest pain that had been constant for three weeks with variable intensity.  Symptoms also included periods of nausea without vomiting and episodes of numbness/tingling in his extremities, more significant in his right arm.  The Veteran was diagnosed with chest pain of unknown etiology, with a notation that the Veteran had a history of hypertension.  Complaints of chest pain documented in the Veteran's service treatment records throughout that same month, as well as in July 1990.

A December 2000 VA treatment record indicated that the Veteran had psychiatric symptoms, including difficulty sleeping, fears of sinking and fire, and fear of heights, since service.  The Veteran was diagnosed with anxiety.  

In a June 2012 statement, the Veteran described several stressful experiences during service. He stated that he found out that one of his shipmates jumped overboard and committed suicide while the ship was out to sea.  He stated that shortly thereafter another one of his friends was washed off of the flight deck due to rough seas.  He relayed another stressful experience of being told chemical agents had been shot at the ship and having to wear gas masks while transiting the Suez Canal towards the Persian Gulf.  He said that he began to have suicidal thoughts during service because of the anxiety and stress caused by these experiences.  

In a February 2013 letter, the Veteran's treating psychiatrist stated that the Veteran was currently being treated for panic disorder with agoraphobia and depression.  He opined that these disorders were linked to his service, specifically his time aboard the aircraft carrier.  The Board notes that the Veteran served aboard the USS Eisenhower, an aircraft carrier.

In November 2013, the Veteran's treating psychiatrist wrote a second letter.  He stated that the Veteran was currently in treatment at the VA clinic for panic disorder and depression.  He stated that the Veteran's panic attacks began around the time he served in the Gulf War.  

In March 2014, the Veteran's treating psychiatrist wrote a third letter.  He again stated that the Veteran was currently in treatment at the VA clinic for panic disorder with agoraphobia and depression.  He stated that the symptoms of the Veteran's anxiety and depression may be associated with PTSD.  He further opined that the Veteran's disorders are linked to his time on board an aircraft carrier in Desert Shield.

The Veteran was afforded a Board videoconference hearing in February 2016.  The Veteran stated that whenever he had to put on a gas mask due to chemicals in the area while aboard ship in the Suez Canal he would have symptoms of shortness of breath, difficulty breathing, and chest pain.  He stated that he now believes these were symptoms of panic attacks, and that his panic disorder has worsened since service.  He stated that his doctor has stated that his panic disorder is linked to the stress he went through while serving on an aircraft carrier during Desert Shield.  He also stated that he was stressed by experiences while aboard ship in which a sailor was washed overboard and another sailor jumped off the ship and died.  

The Board finds that the February 2013, November 2013, and March 2014 medical opinions from the Veteran's treating physician are highly probative.  These opinions were offered in connection with the physician's ongoing treatment of the Veteran, indicating a strong familiarity with the Veteran's psychiatric conditions, and provide an adequate rationale for the physician's conclusions. 

The Veteran's acquired psychiatric disorders, to include depressive disorder and panic disorder with agoraphobia, meet all three elements for service connection, as there was an in-service stressor and symptoms, there are current diagnoses of acquired psychiatric disorders, to include depressive disorder and panic disorder with agoraphobia, and there is an adequate nexus between the diagnoses and service. For these reasons, the Board finds that the criteria for direct service connection for acquired psychiatric disorders, to include depressive disorder and panic disorder with agoraphobia, have been met. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102





(CONTINUED ON NEXT PAGE)







ORDER

New and material evidence has been received and the claim for entitlement to service connection for an acquired psychiatric disorder is reopened.

Entitlement to service connection for an acquired psychiatric disorder, to include panic disorder with agoraphobia and depressive disorder, is granted.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


